Citation Nr: 9902085	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  98-07 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment received on April 24, 1997.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had verified active service from August 1961 to 
August 1965.  It is noted that the veteran has stated that 
she had service from 1958 to 1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1997 determination of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Brecksville, Ohio.

In its October 1998 letter to the veteran, the Board 
requested that she clarify her wishes regarding a personal 
hearing by indicating if she wanted to (a ) attend a hearing 
before a Board member in Washington, D.C., (b) attend a 
hearing before a Board member at the Cleveland Regional 
Office or (c) attend a video-conference hearing before a 
member of the Board at the Cleveland Regional Office.  In her 
response dated the same month, the veteran requested a 
telephone conference at the Sheridan, Wyoming, VA Medical 
Center, similar to her March 1998 personal hearing.  As she 
did not select one of the available personal hearing options, 
the Board will proceed on the record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran received treatment for chest/abdominal pain 
at Northside Medical Center on April 24, 1997. This treatment 
was not authorized.

3.  Service connection has not been established for any 
disability as of April 24, 1997, and no claim for service 
connection was pending at the time of the veterans 
treatment.

4. At the time of the veterans treatment in April 1997, she 
was not participating in a rehabilitation program under 
38 U.S.C. Ch. 31.




CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred in connection with treatment of the veteran at 
Northside Medical Center on April 24, 1997 have not been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. §§ 17.120, 
17.126 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of unauthorized private medical treatment received on April 
24, 1997.  She is not service-connected for any disabilities.  
Initially, the Board notes that, while the veteran submitted 
copies of the regulations pertaining to prior authorization 
for medical treatment at a non-VA facility, she has not shown 
that the private treatment at issue was authorized by the VA. 
In pertinent part, 38 U.S.C.A. § 1703(a) provides that, when 
VA facilities are not capable of furnishing the care or 
services required, the Secretary, as authorized under § 1710, 
may contract with non-VA facilities in order to furnish 
hospital care to a veteran for the treatment of a service-
connected disability; a disability for which a veteran was 
discharged or released from the active military, naval or air 
service; a disability of a veteran who has a total disability 
permanent in nature from a service-connected disability; a 
disability associated with and held to be aggravating a 
service-connected disability; or any disability of a veteran 
participating in a rehabilitation program under VA auspices.  
38 C.F.R. § 17.50b(a)(1).  

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance. The focus of the Board's 
review is limited to the question of whether the VA gave 
prior authorization for the hospital care the veteran 
received. This is a factual, not a medical, determination.  
See Similes v. Brown, 5 Vet.App. 555 (1994).  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to the VA within 72 hours after the hour 
of admission.  38 C.F.R. § 17.50d (1998).  While the veteran 
was advised by an employee at the VAMC to go to a non-VA 
hospital, the advice to go to a non-VA hospital is not the 
specific type of authorization contemplated in the 
regulation.  See Smith v. Derwinski, 2 Vet. App. 378 (1992).  
Moreover, although she has contended that a VA representative 
previously told her that, in an emergency, she could go to 
the nearest local hospital and authorization would be given 
for temporary medical care, she has not shown, in this case, 
that authorization was given.

In this regard, it should be commented that the provisions of 
38 U.S.C.A. § 1722(a) referring to treatment of nonservice-
connected disabilities of a veteran who is unable to defray 
the expenses of necessary care under 38 U.S.C.A. 
§ 1710(a)(1)(I), refers to treatment in VA medical facilities 
and not in private hospitals.  Thus, in this case, the 
private medical care in question was not authorized by the VA 
and could not have been authorized since the veteran was not 
eligible for non-VA hospital care at VA expense.  

Even assuming that the veteran was entitled to care, no 
remedy is provided under the statute for the improper denial 
of VA medical care.  While it is a general and indisputable 
rule, that where there is a legal right, there is also a 
legal remedy by suit or action at law whenever that right is 
invaded, where the remedy sought is a monetary award 
against the U.S. Government, and particularly where Congress 
has enacted an intricate and all-encompassing statutory 
scheme, such expenditures must be specifically authorized by 
statute.  With respect to veterans benefits, Congress has 
created a comprehensive statutory scheme for the payment of 
such benefits, but has not created a reimbursement remedy. 
Malone v. Gober, 10 Vet.App. 539 (1997); Zimick v. West, 11 
Vet.App. 45 (1998).

For a veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical service, all of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 must be satisfied.  Not only must it be shown that a 
medical emergency existed with delay being hazardous to life 
or health, and that a VA or other Federal facility was not 
feasibly available, but treatment must be for (1) an 
adjudicated service-connected disability; (2) a nonservice-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31.  Moreover, 
payment may not be made for care rendered prior to the 
effective date of an award of service connection.  38 C.F.R. 
§ 17.126.

In a Report of Contact dated April 24, 1997, an employee at 
the VAMC stated that she explained to the veteran that there 
was no medical staff in the clinic and that she should go to 
the closest hospital.  She gave this advice to avoid a 
serious situation.

Treatment records from Northside Medical Center dated April 
24, 1997 reflect that the veteran was seen for onset of 
abdominal pain.  It was noted that the VA was contacted and 
it was suggested that the veteran be transferred because no 
guarantee could be made that her bill at Northside Medical 
Center would be paid.  It was stated that the veteran could 
not be transferred because she was not service-connected.  
The records indicate that a number of laboratory tests were 
done on April 24, 1997.  The impression was acute epigastric, 
right upper quadrant abdominal pain, rule out acute 
cholecystitis.  Her examination showed that she had gall 
bladder disease.

At a March 1998 hearing, the veteran testified that she 
followed the rules in VA publications and that she was told 
by a VA representative that, if there was no VA facility, she 
could go to a civilian hospital in an emergency.  She stated 
that she was advised by a VA employee to go to the nearest 
hospital on the day she had the chest pains.  She believed 
she was covered completely because the private hospital had a 
contractual relationship with the VA.  She asserted that she 
was not told that the VA could not pay the bills for her to 
be a patient at Northside Medical Center.  Rather, she was 
told that the VA could not pay the bills if she was admitted.  
She noted that she had chest pains and the diagnosis was 
cholecystectomy, chronic cholecystitis, and cholestasis.

The veteran has contended that she went to a private hospital 
because of an emergency situation and that delay would have 
been hazardous to her life.  She has also contended that she 
was told that the VAMC was not open at the time to handle her 
situation.  The Board does not dispute the emergent nature of 
the situation or that a VA facility was not feasibly 
available.  However, the veteran has no service-connected 
disabilities and had no claim pending for service connection 
at the time of her treatment in April 1997.  In addition, the 
record does not show that the veteran was participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 at the time of 
her treatment.  While she has also contended that she has no 
medical insurance and is qualified for care, as stated 
previously, all of the three criteria under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120 must be met to establish 
entitlement to payment or reimbursement of the cost of 
unauthorized medical service.  This veteran, who did not have 
a total disability permanent in nature resulting from a 
service-connected disability and was not participating in a 
rehabilitation program under 38 U.S.C. Ch. 31, was taken to 
the hospital and received treatment for a nonservice-
connected disability which was not aggravating a service-
connected disability.  Consequently, as there is no legal 
basis upon which to allow her claim, it therefore must be 
denied.  38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 17.120, 
17.126; Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment received on April 24, 1997 is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
